United States Court of Appeals
                        For the First Circuit


Nos. 15-2571; 16-1964

                        VICTOR GARCIA GARCIA,

                             Petitioner,

                                 v.

                   JEFFERSON B. SESSIONS, III,
             Attorney General of the United States,

                             Respondent.




                            ERRATA SHEET


     The opinion of this Court issued on May 3, 2017 is corrected
as follows:

     On p.57, note 27, replace "See ante at 16 n.6." with "See
ante at 18 n.7."